Citation Nr: 0426710	
Decision Date: 09/24/04    Archive Date: 09/29/04

DOCKET NO.  03-03 172	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Salisbury, 
North Carolina


THE ISSUE

Entitlement to reimbursement for unauthorized medical 
expenses incurred from March 14, 2000 to April 10, 2000.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, Counsel






INTRODUCTION

The appellant is a veteran who served on active duty from 
October 1966 to October 1968 and again from September 1970 to 
March 1973.  This appeal is before the Board of Veterans' 
Appeals (Board) from a September 2001 determination by the VA 
Medical Center (VAMC) in Salisbury, North Carolina (the 
agency of original jurisdiction (AOJ)), which denied 
reimbursement of unauthorized medical expenses incurred at 
the North Carolina Baptist Hospital from March 14, 2000 to 
April 10, 2000.  In August 2003, a Travel Board Hearing was 
held at the Winston-Salem Regional Office (RO) before the 
undersigned.  In June 2004, the Board remanded this issue for 
additional development.

[In June 2004, the Board also dismissed an appeal seeking 
reimbursement of unauthorized medical expenses incurred from 
April 3, 1997 to April 14, 1999, based on the fact that the 
veteran had not filed a timely notice of disagreement (NOD) 
with any of the VAMC determinations (from October 2, 1998 
through January 12, 2000) denying reimbursement.  The veteran 
appealed that decision to the United States Court of Appeals 
for Veterans Claims (Court), and that matter is not before 
the Board.]

The matter of reimbursement for unauthorized medical expenses 
incurred from March 14, 2000 to April 10, 2000, is REMANDED 
to the AOJ via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify you if further action is 
required on your part.


REMAND

In the June 2004 remand, the Board asked the AOJ to 
readjudicate the veteran's claim after obtaining and 
associating with the claims file: pertinent records of 
medical treatment and administrative records from the period 
in question from VA facilities in Fayetteville and Raleigh-
Durham, and from the North Carolina Baptist Hospital.  There 
is no evidence that these records were sought or that the 
claim was readjudicated.
A remand by the Court or the Board confers on the veteran, as 
a matter of law, the right to compliance with the remand 
orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  
Given the above, the Board has no recourse but to remand the 
case to the AOJ, again, for the actions that were not 
previously completed.

Accordingly, this matter is REMANDED for the following:

1.  The AOJ should obtain medical records 
of all treatment the veteran received at 
VA facilities in Fayetteville and 
Raleigh-Durham from January to March 
2000, (based upon his report that he had 
such VA treatment in the months prior to 
seeking private treatment).  Any 
administrative records pertaining to such 
treatment should also be obtained.  If 
such records are unavailable, it should 
be so certified.

2.  With the veteran's assistance, the 
AOJ should obtain complete copies of all 
of the veteran's medical and pertinent 
administrative records from the North 
Carolina Baptist Hospital for the period 
from March 14, 2000 to April 10, 2000.  

3.  The AOJ should then readjudicate the 
claim.  If it remains denied, the AOJ 
should issue an appropriate supplemental 
statement of the case and provide the 
veteran the opportunity to respond.  The 
case should then be returned to the Board 
for further appellate review, if 
otherwise in order.  No action is 
required of the appellant until he is 
notified.

The purposes of this remand are to complete the record and to 
ensure compliance with the precedent opinion by the Court in 
Stegall, supra.  The appellant has the right to submit 
additional evidence and argument on the matters the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  This claim must be afforded expeditious treatment by 
the AOJ.  The law requires that all claims that are remanded 
by the Board for additional development or other appropriate 
action must be handled in an expeditious manner.  


	                  
_________________________________________________
	George R. Senyk
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


